

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
                                                                  
 

 Exhibit 10.24

 
ACXIOM LOGO [logo.jpg]


April 5, 2012






Phil Mui
#### ######## ######
#######, ## ####


Dear Phil:


I am happy to confirm Acxiom’s offer of the Chief Product & Engineering Officer
and Executive Vice President position reporting directly to me.  Your official
start date will be May 14, 2012. Your primary place of employment will be
Acxiom’s Foster City, California office, and you will travel to other Acxiom and
client locations as necessary.


The specific components of your compensation package are outlined below:


·  
Your base salary will be in the amount of $17,708.33 per pay period, which
computes to $425,000 annually. Paychecks are issued on the fifteenth and the
last working day of each month.



·  
Your fiscal year 2013 annualized variable bonus opportunity will be $276,250 at
target (65% of base salary) up to a maximum of $552,500 (130% of base
salary). This bonus, payable after the end of the fiscal year, will be based on
attainment of company financial objectives and will be prorated for fiscal year
2013 based on your starting date. Payment will be subject to the terms and
conditions established by the Compensation Committee of the Acxiom Board of
Directors, including the 2010 Executive Officer Cash Incentive Plan of Acxiom
Corporation and any Executive Officer 2013 Cash Incentive Plan document. 



The following represents a breakdown of your annual compensation package:

                        Base
Salary                                                                                                   
  $425,000
                        Cash Incentive Opportunity                  
   $276,250

 
          (at 100% of attainment)

 
                                                      

                        Total Cash Compensation Opportunity         
   $701,250

                         (at 100% attainment)

 



 
 

--------------------------------------------------------------------------------

 



The specific components of your initial equity package are outlined below:


Inducement Grants


·  
 A grant of stock options valued at $600,000. The actual number of shares will
be determined and presented to the Compensation Committee for formal approval on
May 4, 2012. The exercise price will be the fair market value of Acxiom’s common
stock on the date of the grant. Vesting will occur over a four-year period, with
25% of the total vesting on the one-year anniversary of the grant date and 25%
each twelve months thereafter until 100% vested.



·  
A grant of performance share units (“PSUs”) valued at $400,000. The actual
number of shares will be determined and presented to the Compensation Committee
for formal approval on May 4, 2012.  These PSUs will cliff vest on July 26,
2014, based on Acxiom’s attainment of certain share price targets as detailed in
the attached Addendum to Notice of Inducement Performance Unit Award.



The Inducement Grant values have been approved by the Compensation Committee of
the Acxiom Board of Directors. These awards will be granted based on the closing
price of Acxiom common stock on the second business day following your first day
of employment. All equity awards are governed by the 2005 Equity Compensation
Plan and any corresponding grant agreements or related documents. In the event
of termination of your employment, all equity compensation will be governed by
the standard Acxiom policies and procedures in effect at the time of grant
and/or time of termination as applicable.


In May 2012, the Compensation Committee will in good faith consider making
additional equity grants to you in accordance with Acxiom’s long-term incentive
program.


Other components
 
·  
You will receive a cash signing bonus of $100,000 less applicable taxes and
withholdings. Payment will be made in a lump sum on the last day of the first
full pay period following your start date. In the event you resign within one
year of your start date, you will be required to repay the cash signing bonus as
specified in the attached Agreement to Pay Signing Bonus. Payment of this
signing bonus is contingent upon your execution of the Agreement to Pay Signing
Bonus.

 
·  
As part of your leadership opportunity, you are not limited to a fixed number of
vacation and personal paid days off. This provides you with the flexibility you
need as you strive to achieve a productive balance between your personal time
and business requirements. You should note, however, that because you do not
accrue paid days off, upon your termination you will not receive any
compensation for personal or vacation time.




 
 

--------------------------------------------------------------------------------

 



·  
This offer includes coverage under the attached Executive Officer Severance
Policy. This policy (as well as the attached Summary Plan Description) contains
the details related to severance benefits available for executive officers of
Acxiom.



·  
You will be eligible to participate in the benefits programs Acxiom currently
offers and others that may exist from time to time.  Our current benefits
offerings include health, life, vision, and dental insurance, 401(k) plan,
supplemental executive retirement plan, and stock purchase plan, among others. 



This offer is contingent upon verification of your references, a satisfactory
criminal background investigation, your passing a pre-employment drug screening
test, and presentation of evidence of your authorization to work in the United
States. 


Phil, in addition to the above, we have developed an extensive on boarding plan
to assist in your transition to your new position with Acxiom. Bill Henderson,
whom you have met, has agreed to be your executive coach. He will be available
to meet with you regularly to mentor and advise you.  As you know, Tambra
Clement will be your senior human resource executive and will support you and
your team as needed. Of course, I will be very engaged with you in whatever ways
we determine are helpful to ensure we set you up for success at Acxiom. I am
excited to have you on the Acxiom team and am very much looking forward to
working with you.


Welcome aboard,
 
/s/ Scott Howe      
Scott Howe
CEO and President
Acxiom Corporation


Enclosures


cc:           Cindy Childers
Greg Gough
Jena Compton
Catherine Hughes



 
 

--------------------------------------------------------------------------------

 









Please sign below and return to acknowledge your receipt of this offer:




/s/ Phil
Mui                                                                      April
19, 2012      
Phil
Mui                                                                           Date




NOTES: We assume that your employment with Acxiom would not cause you to violate
any contract or agreement that you have with any current or prior employer.  If
these assumptions are incorrect, please notify Acxiom immediately.  Your
employment with Acxiom is not intended to and should not induce or require you
to rely on, use, or disclose any confidential information or trade secrets of
any current or prior employer.  If you do not believe this to be accurate, you
must also notify Acxiom immediately.


Your relationship with Acxiom is at will at all times.  Either party may
terminate the relationship at any time, including prior to the actual
commencement of employment.  This letter is not intended to be and should not be
considered an employment contract or a guarantee of future employment or
compensation of any amount.





 
 
 
 


 
 

--------------------------------------------------------------------------------

 

ADDENDUM TO NOTICE OF INDUCEMENT PERFORMANCE UNIT AWARD


Provided Participant is continuously employed by the Company from the Grant Date
through July 26, 2014 (the “Vesting Date”), Participant will fully vest in a
number of Performance Units based on the Company’s attainment of certain share
price targets between January 26, 2013 and July 26, 2014 (the “Determination
Period”).  The Participant’s initial grant, which represents 100% of
Participant’s target award will be subject to vesting depending on the share
price targets for the Company’s common stock during the Determination Period
(calculated as described below) and as finally determined by the Committee at
its first regularly scheduled meeting following the Vesting Date.


In the event the vesting of the Performance Units is accelerated pursuant to any
employment agreement between the Participant and the Company, the number of
Performance Units that shall accelerate shall be as set forth in such employment
agreement.



 
Price
 
Cumulative % Performance Units Earned
           
$16.40
 33%
 
 
$20.00
 66%
 
 
$25.00
 
 100%
 



The Company’s share price shall be calculated using the average of the opening
and closing prices of the Company’s common stock for consecutive 20 trading day
periods during the Determination Period.














 
 

--------------------------------------------------------------------------------

 


 


AGREEMENT TO PAY SIGNING BONUS




This Agreement (“Agreement”) is entered into this __ day of __________, 2012, by
and between Acxiom Corporation (“Acxiom”), 601 East 3rd, Little Rock, AR 72201
and Phil Mui (“Executive”), residing at 2883 Seadrift Circle, Hayward, CA 94545.
                                                                            


1.  
Acxiom agrees to pay Executive a signing bonus of $100,000.00, less federal and
state taxes and any other required withholdings.   This bonus will be paid by
the end of the first full payroll period following Executive’s commencement of
employment provided all pre-employment requirements have been met.



2.  
In the event Executive voluntarily terminates his employment within twelve (12)
months of Executive’s starting date or fails to report to work as agreed,
Executive will reimburse Acxiom for such signing bonus as follows:




    Time of Voluntary Termination  % of Signing Bonus to be Reimbursed
 by Executive to Acxiom
       up to 6 months  100%      6 months up to 12 months  50%
 
 
 



3.  
Executive agrees that any money he owes Acxiom pursuant to this Agreement must
be paid to Acxiom at the above address in full prior to or upon termination of
employment.  Executive agrees that Acxiom has the right to withhold from final
paychecks, including but not limited to compensation for base pay, incentives
and expense reimbursements, amounts sufficient to repay any remaining
indebtedness to Acxiom pursuant to this Agreement.



IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day set forth above.




 

 Phil Mui    Acxiom Corporation                    Executive Signature     By  
                 Print or Type Name    Title                    Date      
  Date  

 
 




 
 

--------------------------------------------------------------------------------

 






 
SUMMARY PLAN DESCRIPTION FOR THE
ACXIOM 2010 EXECUTIVE OFFICER SEVERANCE PLAN


This document serves as the Summary Plan Description (“SPD”) for the Acxiom 2010
Executive Officer Severance Policy (the “Plan”) with an effective date of
November 9, 2010 (“Effective Date”). The terms of the Plan control over this SPD
or any other supporting documents.


Plan Name
2010 Executive Officer Severance Policy


Plan Sponsor
Acxiom Corporation (the “Company”) is the principal employer that maintains the
Plan. The Company is the Plan Sponsor. The Company’s Employer Identification
Number is 71-0581897. The Company’s address is 601 East Third, Little Rock,
AR  72201.


Plan Administrator
The Company is the Plan Administrator.   The Plan Administrator is vested with
all power and authority necessary or appropriate to administer the Plan and has
full discretionary authority in this capacity, including discretionary authority
to interpret the terms of the Plan. The address and telephone number of the Plan
Administrator is:


Acxiom Corporation
Benefits:  Severance Administrator
301 East Dave Ward Drive
Conway, AR  72032-7114
(501) 342-1000


The Plan Administrator or its designated administrator may delegate any of its
administrative or fiduciary authority, including the authority to hear claims
and appeals, to other officers or employees of the Corporation.


Plan Identifying Information
The Plan is a welfare benefit plan that provides severance and change in control
benefits. The Plan year is the calendar year. The Plan Year ends December
31.  The ERISA plan number is 602.


Eligibility for Benefits
Each Executive Officer, as defined below, who meets the eligibility requirements
of this section, shall automatically be eligible to participate in the Plan as
of the Effective Date (“Initial Participant”). Each individual who is designated
by the Board as an Executive Officer following the Effective Date who meets the
eligibility requirements of this section, shall also automatically be eligible
to participate in the Plan as of the date of such designation (“New
Participant”). Initial Participants and New Participants shall collectively be
referred to as the Plan Participants.  “Executive Officer” is defined as an
officer of the Company designated as an executive officer for purposes of
Section 16 of the Securities Exchange Act of 1934 by the Company Board of
Directors (“Board”), other than any “executive officer” who has an employment
agreement with the Company that is in effect on that day.


As a condition to any Executive Officer’s eligibility to participate in the
Plan, he or she must acknowledge termination of any other employment agreements
or severance arrangements with the Company.  Additionally, the Plan
Administrator may require as a condition of participation or continued
participation that an Executive Officer execute documents agreeing to be bound
by any clawback policy adopted by the Board from time to time.


A Plan Participant shall cease to be eligible if he or she ceases to be an
Executive Officer. To avoid any doubt, the Board shall have full discretion to
add or remove Executive Officers.


 
 

--------------------------------------------------------------------------------

 
Qualifying and Disqualifying Events
In order to receive a severance benefit under the Plan, the Plan Participant
must continue to work at the Company until any specific termination date set
forth in the notice of termination provided to the Plan Participant. Plan
Participants must properly execute and deliver to the Company a Release of
Claims, as defined in the Plan, and that Release of Claims must become
irrevocable as provided in the Plan in order to receive any benefits under the
Plan.


To receive benefits under the Plan, a Plan Participant must comply with the
Restrictions on Competitive Employment and Restrictions Against Solicitation and
Inducement, as defined in the Plan (collectively, the “Restrictions”). Until
such Restrictions are completely satisfied, the Plan Participant is a
constructive trustee of the benefits and must return them to the Company if
he/she violates and aspect of the Restrictions.


The transfer of employment of a Plan Participant from the Company to one of its
affiliates, or from such an affiliate to the Company, in each case whether
before or after a Change in Control, as defined in the Plan, shall not result in
any benefits under the Plan.  Nor shall benefits be payable as a result of a
termination by the Company of a Plan Participant in connection with a sale,
divestiture, or other disposition of all or a portion of the stock or assets of
the Company or any of its Affiliates that does not constitute a Change in
Control if: (i) the Plan Participant is offered a position with the counterparty
to the transaction (or an affiliate of such counterparty); and (ii) the Plan
Administrator determines that the cash compensation to be provided to the Plan
Participant in such position is comparable to the Plan Participant’s then
current cash compensation. For clarification purposes, this disqualifying event
is intended solely to limit, and not to expand, the benefits provided for in the
Plan.


If a Plan Participant dies after his or her qualifying termination, but before
the Plan Participant receives the benefits under the Plan to which he or she is
entitled, the payment will be made to the Plan Participant’s surviving spouse
or, if the Plan Participant does not have a surviving spouse, to the Plan
Participant’s estate;  provided, however,  that no benefits will be paid unless
the surviving spouse or the executor of the Plan Participant’s estate, or any or
all of the foregoing, upon the request of the Plan Administrator, properly
executes and delivers to the Company a Release of Claims on behalf of the Plan
Participant that has become irrevocable as specified in the Plan.


Non-duplication of Benefits
Benefits under the Plan are not intended to duplicate benefits such as
(i) workers’ compensation wage replacement benefits, disability benefits, and
pay-in-lieu-of-notice, (ii) severance pay, or similar benefits under other
benefit plans, severance programs or agreements, or employment contracts, or
(iii) applicable laws, such as the WARN Act. Should such other benefits be
payable, a Plan Participant’s benefits under this Plan will be reduced
accordingly or, alternatively, benefits previously paid under this Plan will be
treated as having been paid to satisfy such other benefit obligations in either
case to the extent permitted by Code Section 409A.  In either case, the Plan
Administrator will determine how to apply this provision and may override other
provisions in this Plan in doing so.


Funding of Benefits/Sources of Contribution
The entire cost of the Plan is paid from general assets of the Corporation.
There is no trust fund associated with the Plan. No employee contributions are
required.


Amendment and Termination of the Plan
Prior to a Change in Control, as defined in the Plan, the Plan may be amended,
modified or terminated as specified in the Plan; provided, however, that no
amendment, modification or termination that adversely affects the benefits or
protections of a Plan Participant shall be effective (i) if the Plan Participant
has already experienced a termination that qualifies for the payments of
benefits as specified in the Plan: (ii) if a Change in Control occurs within one
year after such amendment, modification or termination; or (iii) for
twenty-seven (27) months following a Change in Control.  Any attempted
amendment, modification or termination within one year prior to a Change in
Control that would adversely affect the benefits or protections under the Plan
is null and void as to Plan Participants eligible as of the date of the
amendment, modification or termination (it being understood, however, that the
hiring, termination of employment, promotion or demotion of any employee of the
Company prior to a Change in Control shall not be construed to be an amendment,
modification or termination of the Plan).  Any amendment, modification or
termination that accelerates the payment of any benefit shall be deemed to not
adversely affect the benefits or protections of Plan Participants.


 
 

--------------------------------------------------------------------------------

 
Service of Process, Limitation Period
Legal service of process can be made upon the Secretary of the Corporation by
directing service to that officer c/o Acxiom Corporation, 601 East Third, Little
Rock, AR  72201.  Service of process may also be made upon the Plan
Administrator at the same address.  All claims procedures described in this
document must be pursued before an employee may seek any other legal recourse
with respect to Plan benefits. In addition, any lawsuit must be filed within six
months from the date of the denied appeal, or two years from the employee’s
termination date, whichever occurs first.


No Contract of Employment
Nothing in this Plan creates a vested right to benefits in any Executive Officer
or other employee or any right to be retained in the employ of the Company.


Governing Law
This Plan shall be interpreted according to the laws of the State of Arkansas,
without reference to its choice of laws provisions, to the extent not preempted
by federal law.


Claims Procedure
 Plan Participants do not have to file a claim for benefits under the Plan.  The
benefit (if Plan Participants are entitled to one) will be paid automatically as
described in the Plan.  However if Plan Participants do not receive a benefit to
which they believe they are entitled, or receive an incorrect benefit amount,
then they or their authorized representative may request a review of the
matter.  The person who requests the review is called the “claimant.”  To
request a review, the claimant must file a written claim with the person
designated by the Plan Administrator for this purpose.  To find out with whom
and where the claim should be filed, contact the Plan Administrator at the
address or telephone number listed above.


If the claim is denied, in whole or in part, the claimant will receive a written
response within 90 days. This response will include: (i) the reason(s) for the
denial; (ii) reference(s) to the specific Plan provisions on which denial is
based; (iii) a description of any additional information necessary to perfect
the claim; (iv) a description of the Plan’s claims and appeals procedures; and
(v) a statement informing the claimant of his or her right to file a suit under
law following an adverse decision on review. In some cases more than 90 days may
be needed to make a decision, in which case the claimant will be notified prior
to the expiration of the 90 days that more time is needed to review the claim
and the date by which a decision will be rendered. In no event will the
extension be for more than an additional 90 days.


Appeal of Denied Claim
A claimant may appeal a denied claim by filing an appeal with the Plan
Administrator within 60 days after the claim is denied. The appeal should be
sent to the Plan Administrator. As part of the appeal process the claimant will
be given the opportunity to submit written comments and information and be
provided, upon request and free or charge, with copies of documents and other
information relevant to the claim. The review on appeal will take into account
all information submitted on appeal, whether or not it was provided for in the
initial benefit determination. A decision will be made on the appeal within 60
days, unless additional time is needed. If more time is needed, the claimant
will be notified prior to the expiration of the 60 days that up to an additional
60 days is needed and the date by which the decision will be rendered. If the
claim is denied, in whole or in part, on appeal, the claimant will receive a
written response which will include: (i) the reason(s) for the denial; (ii)
references to the specific Plan provisions on which the denial is based; (iii) a
statement that the employee is entitled to receive, upon request and free of
charge, copies of all documents and other information relevant to the claim on
appeal; (iv) a description of these claims and appeals procedures; and (v) a
statement informing the claimant of his or her right to file a suit under law
with respect to the matter raised in the claim.


 
 

--------------------------------------------------------------------------------

 
If a claim is denied on appeal, the claimant has a right to bring an action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended. All claims and appeals procedures described in the SPD and Plan must be
pursued before an employee may seek any other legal recourse with respect to
Plan benefits. In addition, any lawsuit must be filed within six months from the
date of the denied appeal, or two years from the employee’s termination date,
whichever occurs first.


The Plan Administrator shall have sole and absolute discretion over claims and
appeals issue and determinations regardless of the timing of such determination
or exercise of such discretion.


STATEMENT OF ERISA RIGHTS


Plan Participants are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"). ERISA
provides that all Plan Participants shall be entitled to: (1) examine, without
charge, at the Plan Administrator’s office and at other specified locations,
Plan documents, and a copy of the latest annual report (Form 5500 series) filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration if any, and (2)
obtain copies of the Plan document and SPD, and the latest annual report if any
(Form 5500 series) upon written request to the Plan Administrator and updated
materials, if any. There may be a reasonable charge for such copies.


In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operations of employee benefit plans. The
people who operate this Plan, called "fiduciaries" of the Plan, have a duty to
do so prudently and in the interest of Plan Participants. No one, including
Company or any person, may fire an employee or otherwise discriminate against an
employee in any way to prevent an employee from obtaining a Plan benefit or
exercising rights under ERISA. If a claim for a Plan benefit is denied or
ignored, in whole or in part, the employee has a right to know why this was
done, to obtain copies of documents relating to the decision without charge and
to appeal any denial, all within certain time schedules.


Under ERISA, there are steps an employee can take to enforce the above rights.
For instance, if an employee requests a copy of the Plan document or the latest
annual report from the Plan and does not receive it within 30 days, the employee
may file suit in a federal court. In such a case, the court may require the plan
administrator to provide the materials and pay up to $110 a day until the
materials are received, unless the materials were not sent because of reasons
beyond the control of the administrator. If a claim for benefits is denied after
final review or is ignored, in whole or in part, an employee may file suit in a
state or federal court. If it should happen that Plan fiduciaries misuse the
Plan’s money or if an employee is discriminated against for asserting rights,
the employee may seek assistance from the U.S. Department of Labor or may file
suit in a federal court. The court will decide who should pay court costs and
legal fees. If the employee is successful, the court may order the person sued
to pay these costs and fees. If the employee loses, the court may order the
employee to pay these costs and fees, for example, if it finds the claim was
frivolous.


Questions about the Plan should be directed to the Plan Administrator. Questions
about this statement, about an employee’s rights under ERISA or if assistance is
needed in obtaining documents from the plan administrator, an employee should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.
An employee may also obtain certain publications about rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
 
 



 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
